Citation Nr: 1424838	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD) with radiculopathy.

2.  Entitlement to an initial compensable rating for recurrent left ankle sprains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Army National Guard, which included a period of active duty from January 2008 to January 2009.

The RO initially assigned a 10 percent rating for the low back disability, but during the course of the appeal, a December 2011 rating decision increased the rating to 20 percent and awarded a temporary total rating of 100 percent from May 28, 2010 to September 1, 2010; a separate 10 percent rating was also granted for right lower extremity radiculopathy.  

In a February 2014 rating decision a separate 0 percent rating was granted for a low back surgical scar.  He did not appeal the separate ratings for right lower extremity radiculopathy or low back scar.

In July 2012, he testified before the undersigned at a video conference hearing; a transcript of this hearing is in the claims file.

The Veteran also submitted additional evidence in July 2012 and waived initial RO consideration.

The issue of an initial higher rating for the left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran presented credible evidence of snoring, fatigue, and episodic apnea during and since service.

2.  The Veteran's obstructive sleep apnea as likely as not had its onset during active duty.

3.  Throughout the appeal, the service-connected low back disability was manifested by no less than forward flexion limited to 70 degrees, painful motion, fatigability, flare-ups, and incoordination; there is no evidence of ankylosis of the entire thoracolumbar spine, incapacitating episodes, or left lower extremity radidculopathy.

4.  The Veteran's lumbar spine disability by itself does not result in marked interference with employment or frequent hospitalization; manifestations of the disability are contemplated by the applicable schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an evaluation greater than 20 percent for for degenerative joint disease (DJD) with radiculopathy have not been me at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, it is unnecessary to discuss whether there was compliance with VCAA with regard to service connection for obstructive sleep apnea since any deficiency would be considered non-prejudicial given the favorable outcome below.

As the August 2009 rating decision on appeal granted service connection for a low back disability, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

The Veteran's pertinent treatment records have been secured. VA and non-VA treatment records have been obtained and associated with the record.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes. See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Regarding the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that, pursuant to 38 C.F.R. § 3.103(c)(2), the Veterans Law Judge (VLJ) chairing a hearing must satisfy two duties to comply this VA regulation, consisting of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Here, the presiding Acting VLJ identified the issues and heard testimony regarding the Veteran's low back symptoms, their impact on his activities, and treatment.  Neither the Veteran nor his representative asserts that VA failed to comply with VCAA's notice provisions or the requirements of Bryant.

The Board finds VA's duty is met. 


Legal Criteria and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts his sleep apnea became noticeable after April 2008 and that it continued after he returned from deployment.  See May 2010 notice of disagreement.

VA treatment records show he sought treatment only a few weeks after he separated from active duty.  The Veteran reported he had been told he snored loudly and had episodes of apnea.  He reported feeling fatigue the next day.  In March 2009, he was seen at the sleep clinic and after undergoing a sleep study he was diagnosed with moderate obstructive sleep apnea.

On June 2009 VA examination, the claims file was reviewed and the physician opined the sleep apnea was as least as likely as not caused by or a result of military service on the basis he was diagnosed with the disorder within one year of service.

The Veteran's statements regarding his snoring and fatigue during service are competent evidence.  Given the close proximity to these complaints following separation from service followed by a diagnosis, his statements are also found to be credible and probative despite there being no documentation of these symptoms in service.  In light of this evidence and the supportive medical opinion, service connection for obstructive sleep apnea is warranted.


Higher Initial Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Here, staged ratings have not been assigned by the RO.

With the exception of the period in which the low back disability was assigned a temporary total rating of 100 percent, the service-connected disability has been rated as 20 percent disabling.

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2013).  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Id. 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2013).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Based on a review of the record, to include testimony, VA examinations, VA treatment records, and private treatment records, a preponderance of the evidence is against finding that a rating in excess of 20 percent is assignable for the service-connected low back disability.

A January 2009 VA treatment record indicates the Veteran had back pain with palpation, muscle spasms, and limited range of motion in anterior and posterior movement.

On the initial March 2009 VA examination, the Veteran complained of daily low back pain that was 5 to 6 out of 10 in severity.  His pain increased with activity and he could not sit or stand for more than 1/2 hour at a time.  He also could not handle more than 70 to 80 pounds of weight.  The Veteran was unable to climb more than 2 flights of stairs at a time and could not do frequent bending.  Regular walking did not bother him.  There was medication he took that resulted in some improvement.  He was able to do daily routine simple activities and the usual duties of his employment as a teacher; he was currently working full-time.  There were no incapacitating episodes, flare-ups, or prolonged immobilization or hospitalization in the past year.

On examination, there was no tenderness or paraspinal muscle spasm.  The lumbar spine was in normal alignment.  Range of motion studies revealed lumbar flexion to 75 degrees, extension to 20 degrees, and bilateral lateral flexion and bilateral rotation to 25 degrees.  No pain was involved and repetitive movements were normal and not painful.  His gait was normal and he did not use any assistive devices to ambulate.  There was no obvious atrophy or wasting of the muscles in the lower extremities and muscle strength was normal as were deep tendon reflexes.  X-rays in January 2009 revealed mild detroconvex scoliosis and multiple degenerative changes.  A March 2009 MRI of the lumbar spine revealed mild spondylosis with mild board-based disc bulge, moderate canal stenosis, and neuroforminal narrowing.  

A March 2009 VA neurosurgery consultation shows the Veteran complained of constant back pain that was aggravated by sitting, standing or walking for long periods, with straining, and physical activity.  Heat, medication, exercise, and a TENS unit helped his pain.  He attributed 80 percent of his pain to his back.  He has had some urinary symptoms of urgency and dribbling approximately twice a month, but no difficulty with sphincter control.  On examination, there was a suggestion of mild scoliosis in the lumbar region with convexity to the left.  Flexion of the low back was almost full with no pain.  There was also no pain with other back movements.

In November 2009, it was noted the Veteran had 2 prior epidural steroid injections in L5-S1 without any relief.  He denied bowel or bladder dysfunction.

An April 2010 private medical record indicates the Veteran's right lower extremity had worsened a little bit rather than improved.  He had difficulty performing activities of daily living due to pain.  On examination, muscle strength, tone, and bulk were normal in the left lower extremity.  Surgical intervention was discussed.

A May 2010 statement from a VA physician indicates the Veteran had persistent ongoing back symptoms and that he had to be excused from running, heavy lifting, and marching.

During the period from May 28, 2010 to September 1, 2010, a temporary total rating was assigned based on surgical or other treatment necessitating convalescence.

The Veteran received physical therapy for his low back disability in January and February 2011.  By the time he discontinued treatment in March 2011 there was improvement in lumbar pain and strength.

On October 2011 VA examination, the Veteran complained of a constant low back pain.  All testing of the left lower extremity was normal and there was no radiculopathy.  He did not have IVDS or incapacitating episodes.  He occasionally used a cane while walking when his back flared-up.  He reported having flare-ups 3 to 4 times a week that lasted until he stretched or saw a chiropractor.  Range of motion studies revealed forward flexion to 80 degrees with painful motion beginning at 60 degrees.  Lumbar extension was to 25 degrees with painful motion beginning at 10 degrees.  Bilateral lateral flexion was to 30 degrees with painful motion beginning at 25 degrees bilaterally.  The Veteran was unable to perform bilateral rotation due to pain.  He was unable to do repetitive testing due to feeling dizzy during the examination.  The Veteran was found to have functional loss and/or impairment of the thoracolumbar spine due to less movement than normal, excess fatigability, incoordination, pain on motion, and instability of station.  There was no guarding or muscle spasm of the thoracolumbar spine.  .  There were no associated problems with his bowels or bladder.  His lumbar disability impacted his ability to work in that his ability to lift and push was limited.

In July 2012, the Veteran testified that the low back disability decreased the quality of life as far as recreational activity, military career, and professional career.  Teaching required standing, sitting, and being mobile, things he was unable to do due to his low back disability.   Even with pain medication and physical therapy, he was in a lot of pain.  He had to resign from one teaching position because he was unable to stay after school due to pain.  He was currently working as a high school teacher.

On May 2013 VA examination, the Veteran reported being on medication for his low back disability with a fair response.  He denied having any incapacitating episodes during the past 12 month period due to intervertebral disc syndrome.  There was no history of bladder or bowel symptoms.  No radicular symptoms were found in the left lower extremity and he did not use an assistive device for ambulation.  On examination there were no abnormalities of spinal muscle such as guarding, spasm, or tenderness, and there was also no evidence of ankylosis.  There were no abnormal spinal curvatures, and his gait and posture were normal.  Spasms, atrophy, pain with motion, tenderness, and weakness were not present.  Range of motion studies revealed flexion from 0 to 70 degrees, extension from 0 to 25 degree, bilateral lateral flexion from 0 to 25 degrees, and bilateral rotation from 0 to 25 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation was produced after repetition.

The Veteran's usual occupation was a teacher and he was currently employed in that field.  During the past 12-month period he missed less than 1 week of work, which was due to receipt of shots in his back that required being out of work for 6 days.  The effect of his disability on his occupation was that he was assigned different duties and he had problems with lifting and carrying.  This did not impact his usual daily activities.

At no time during the appeal has the low back disability met or approximated the criteria for a higher rating of 40 percent.  Forward flexion was limited to no less than 70 degrees and there was no evidence of ankylosis of the entire thoracolumbar spine.  Even factoring in painful motion, flare-ups, fatigability, and instability, they are not shown to be of sufficient frequency, duration, and intensity to produce functional impairment to a degree that approximates a higher rating.  

There was no evidence of intervertebral disc syndrome or incapacitating episodes to warrant rating the disability under Code 5243 and he consistently had no manifestations of radiculopathy in the left lower extremity, or impairment of the bladder or bowel, to assign a separate rating for neurological findings.

The Board also considered whether referral for extra schedular consideration is warranted under 38 C.F.R. § 3.321 (2013), but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

Here, the Board finds neither the first or second Thun element is satisfied.  The lumbar spine disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria and regulations, including pain limited motion, painful motion, fatigability, incoordination, and flare-ups.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; see also 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  The Veteran does not have symptoms associated with the spine disability that has been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Furthermore, medication, physical therapy, and other forms of treatment have been shown to improve some of his symptoms.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his low back disability has caused him to miss excessive amounts work or has resulted in any hospitalizations.  He has been employed as a school teacher on a full time basis and while he resigned from one position due to the interference of his low back disability he has otherwise maintained steady employment.  The Board finds, therefore, that the Veteran's service-connected low back disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 


ORDER

Service connection for obstructive sleep apnea is granted.

An initial rating in excess of 20 percent for the low back disability is denied.


REMAND

During the July 2012 videoconference hearing, the Veteran indicated that his low left ankle disability had worsened since his most recent VA examination.  In order to assess the current level of impairment as a result of this disability he must be afforded an examination.

Ongoing VA and non-VA treatment records for the left ankle disability should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he identify VA and non-VA health providers who have treated his left ankle disability since October 2011.  Have him complete and return appropriate authorization for private healthcare providers.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his left ankle disability.  The claims folder should be made available to and reviewed by the examiner. 

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected left ankle disability.  The examiner should describe how the left ankle disability affects the Veteran's daily life and employment.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the right ankle, specifically noting whether - upon repetitive motion of the Veteran's left ankle - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left ankle is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the left ankle, and if so, the degree of ankylosis in plantar flexion and dorsiflexion.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


